McKee, J.
Eliminating from the information the word accommodatvm, the description of the offense charged against the defendant was unobjectionable. It may be conceded that the word has no common acceptation; it was, therefore, useless in connection with the charge, and as its insertion in the information did not tend to the prejudice of the defendant, in respect to a substantial right, and did not prejudice the information nor the description of the offense, it should have been disregarded. (§§ 960, 1404, Pen. Code.)
Judgment, reversed, and cause remanded with instructions to overrule the demurrer.
Morrison, C. J., McKinstry, J., and Ross, J., concurred.